Filing Date: 8/25/2017
Claimed Priority Date: 6/16/2011 (US 13/161,649)
Applicant(s): van Dal et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 12/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 12/17/2021 as a reply to the non-final rejection in paper no. 18, mailed on 6/18/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-5, 8, 10-13, 28 and 31-39.
Drawings
The drawings were received on 8/25/2017.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 28, 39, 8, 10-13, 38, 31-34, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee (US 2005/0156202) in view of Kottantharayil (US 2005/0093154) and Irisawa (US 2008/0135886).

Regarding claim 1, Rhee (see, e.g., fig. 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A fin structure disposed over a substrate 10, the structure including:
A fin substrate including a first semiconductor layer 16 disposed over the substrate
An epitaxial layer 18 including a tensile-strained semiconductor material disposed on the first semiconductor material
Two isolation features 12 disposed over the substrate
wherein the fin substrate is disposed between the isolation features.

16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that said relaxed semiconductor material would result in the epitaxial layer 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the first layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the epitaxial layer has desirable characteristics.
Although Rhee shows that the epitaxial layer 18 includes a strained semiconductor material layer (see, e.g., Rhee: par. 0043), he fails to specify a uniaxial stress along the direction of the fin length to provide the channel with tensile-longitudinal and relaxed-transversal stress-components.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to include the tensile longitudinal and relaxed transversal stress components of Irisawa in the epitaxial layer of Rhee to increase the mobility of the device.
Although Rhee (see, e.g., fig. 1) shows that the fin length is greater than its width, he fails to specify that the length be at least five times the width.  He does, however, teach that the fin dimensions are variables of importance as they relate to the structural integrity of the fin as well as the strain (see, e.g., par. 0050).  In any event, differences in length and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific claimed relative length and width, absent any criticality, are only considered to be the “optimum” dimensions disclosed by Rhee that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin length that is greater than the width is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see next paragraph below) of the stated relative length and width, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 3, Rhee/Kottantharayil shows (see, e.g., Rhee: fig. 2C):
A first portion of the fin substrate including the first layer 16
A second portion of the fin substrate including a second layer of semiconductor material 14c
wherein:

16 has a first height that is greater than a second height of the isolation features 12
The second portion 14c has a third height that is less than the second height of the isolation features 12
Regarding claim 5, although Rhee (see, e.g., fig. 2C) shows the first portion 16 having a height above the two isolation features 12, he fails to specify that the width be substantially the same as said height.   He does, however, teach that the fin dimensions are variables of importance as they relate to the structural integrity of the fin as well as the strain (see, e.g., par. 0050).  In any event, differences in height and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific claimed relative height and width, i.e., a height that is the same as the fin width, absent any criticality, are only considered to be the “optimum” dimensions disclosed by Rhee that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin having a fin width and a first portion with a first height is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see paragraph 15 above) of the stated relative height and width, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
e.g., fig. 2C) shows a gate 50 disposed over the epitaxial layer 18, wherein the gate is disposed on at least three surfaces of the epitaxial layer.
Regarding claim 39, Kottantharayil (see, e.g., par. 0032/l.5) teaches a fin length of about 100-200 nm.  Although the prior art also shows that the fin length is larger than the fin width, it fails to specify the width.  See also the comments stated above in paragraphs 12-15, with respect to the limitations in claim 1, which are considered to be repeated here.
Regarding claim 8, Rhee (see, e.g., figs. 1 and 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A substrate 10
A fin structure disposed over the substrate, the structure including:
A first Si layer 14 disposed directly on the substrate and extending a length of the fin structure
A SiGe epitaxial layer 16 disposed directly on the first Si layer and extending the length of the fin structure
A second strained Si epitaxial layer 18 disposed directly on the SiGe layer and extending the length of the fin structure
A gate structure 50 disposed on a channel region of the fin structure, such that the gate interposes source/drain regions 44 of the fin structure
wherein the channel, source and drain regions each include the first Si layer, the SiGe and the second Si layers.
Rhee, however, fails to specify that the SiGe layer 16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that said relaxed 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the first layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the epitaxial layer has desirable characteristics.
Although Rhee shows that the second Si layer 18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043), he fails to specify a tensile longitudinal and a relaxed transversal stress component in the layer.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the tensile longitudinal and relaxed transversal stress components of Irisawa in the epitaxial layer of Rhee to increase the mobility of the device.
Kottantharayil (see, e.g., par. 0032/l.5) further teaches a fin length of about 100-200 nm.  Although the prior art also shows that the fin length is larger than the fin width, it fails to specify the fin width.  See also the comments stated above in paragraphs 12-15, with respect to the limitations in claim 1, which are considered to be repeated here.
Regarding claim 10, Rhee shows that the epitaxial layer 18 includes a strained semiconductor material layer (see, e.g., Rhee: par. 0043).  Irisawa, in a similar device to Rhee, teaches that including a uniaxial stress along the direction of the fin length to provide the channel with tensile-longitudinal and relaxed-transversal stress-components increases the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).

Regarding claim 13, Rhee (see, e.g., fig. 2C) shows the SiGe layer 16 having a height above an isolation structure 12, but fails to specify that the thickness of the SiGe layer be about 20-40nm and the height above the isolation structure be about 10 nm.   He does, however, teach that the fin dimensions of the SiGe layer are variables of importance as they relate to the structural integrity as well as the strain of the fin (see, e.g., par. 0050).  In any event, differences in thickness and height, however, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific height and thickness are only considered to be the “optimum” dimensions disclosed by Rhee that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin having a fin  thickness and a height above the isolation structure is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see paragraph 15 above) of the stated relative height and thickness, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043).  Irisawa, on the other hand, suggests that the strain be a uniaxial strain along a length of the channel region of the fin structure to increase the mobility of the device (see, e.g., Irisawa: pars. 0052 and 0053).
Regarding claim 31, Rhee (see, e.g., figs. 1 and 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A substrate 10
A fin structure disposed over the substrate, the structure including:
A SiGe epitaxial layer 16
A strained Si epitaxial layer 18 disposed on the SiGe layer
A gate structure 50 disposed on a channel region of the fin structure, such that the gate interposes source/drain regions 44 of the fin structure
wherein the channel, source and drain regions each include the first Si layer, the SiGe and the second Si layers.
Rhee, however, fails to specify that the SiGe layer 16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that said relaxed semiconductor material would result in the epitaxial layer 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the first layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the epitaxial layer has desirable characteristics.
18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043), he fails to specify a tensile longitudinal and a relaxed transversal stress component in the layer.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the tensile and relaxed transversal stress components of Irisawa in the epitaxial layer of the fin structure of Rhee to increase the mobility of the device.
Regarding claim 32, Irisawa teaches that the tensile strain along the length of the channel region is a longitudinal uni-axial strain (see, e.g., par. 0053).
Regarding claim 33, Kottantharayil (see, e.g., par. 0032/l.5) further teaches a fin length of about 100 nm.  Rhee (see, e.g., fig. 2C) also shows that the SiGe layer 16 of the fin structure is over an isolation structure 12.  Although the prior art also shows that the fin length is larger than the fin width, it fails to specify the fin width.  See also the comments stated above in paragraphs 12-15, with respect to the limitations in claim 1, which are considered to be repeated here.
Regarding claim 34, Kottantharayil teaches that the SiGe layer includes about 50% germanium (see, e.g., par. 0033).
Regarding claim 36, Rhee (see, e.g., fig. 2C) shows that the Si layer 18 covers a top surface, and first and second sidewalls of the SiGe layer 16.
Regarding claim 37, Rhee (see, e.g., fig. 2C) further shows that:
The Si layer 18 covers a first portion of the first sidewall of the SiGe layer 16
18 covers a first portion of the second sidewall of the SiGe layer 16
An isolation structure 12 covers a second portion of the first sidewall of the SiGe layer 16
The isolation structure 12 covers a second portion of the second sidewall of the SiGe layer 16
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee/Kottantharayil/Irisawa in view of Lindert (US 2008/0142841).

Regarding claim 4, Rhee shows most aspects of the instant invention (see, e.g., paragraphs 7-16).  He, however, fails to specify that the second portion 14c be a doped portion of the fin substrate.  Lindert, in a similar device to Rhee, teaches that said second portion of Rhee’s fin substrate is typically doped (see, e.g., Lindert: par. 0014/ll.13-16).
Accordingly, it would have been obvious to one of ordinary skill in the art to dope the second portion of Rhee’s fin substrate because these substrate portions are typically doped in the semiconductor art, as taught by Lindert.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Response to Arguments
The applicants argue:
None of the cited references discloses the fin structure configured as recited in the claims.  The claims, for example, recites that the fin length be at least five times greater than the fin width.  The prior art fails to teach these dimensions and fails to teach the dimensions to be result-effective variables. 

The examiner responds:
Although Rhee (see, e.g., fig. 1) shows that the fin length is greater than its width, he fails to specify that the length be at least five times the width.  He does, however, teach that the fin dimensions are variables of importance as they relate to the structural integrity e.g., par. 0050).  In any event, differences in length and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific claimed relative length and width, absent any criticality, are only considered to be the “optimum” dimensions disclosed by Rhee that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin length that is greater than the width is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see paragraph 15 above) of the stated relative length and width, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        	
MDP/mdp